Citation Nr: 0727541	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  01-06 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for right ankle 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from August 1989 to 
June 1994.  He served in the Southwest Asia Theater of 
operations from November 22, 1990 to April 2, 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The claims folder was subsequently 
transferred to the Phoenix, Arizona, RO. The veteran 
testified before the undersigned at a hearing at the RO in 
January 2004. 

In November 2004 and October 2006, the Board, in pertinent 
part, remanded the case for additional development.  
Subsequently, a March 2007 supplemental statement of the case 
(SSOC) continued the prior denial.


FINDINGS OF FACT

1.  The RO denied service connection for chronic right ankle 
sprain in June 1995. The veteran was notified of this 
decision that same month but did not file an appeal.

2.  Evidence received since the June 1995 rating decision 
does not show a current right ankle disability.   

3. The evidence received since the June 1995 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1995 decision of the RO denying service 
connection for chronic right ankle sprain is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20. 1103 (1994).

2.  Evidence received since the June 1995 rating decision 
denying service connection for chronic right ankle sprain is 
not new and material, and the veteran's claim for service 
connection for a right ankle disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38. C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimants 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veteran's Claims (Court) held in 
part that VA's duty to notify a veteran seeking to reopen a 
claim included advising the veteran of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the veteran.  It further held 
that VA must, in the context of a claim to reopen, look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In the present case, the Board remanded the matter to the RO 
in October 2006 so that the veteran could be provided with 
the notice required by the VCAA.  Subsequently, a November 
2006 VCAA letter advised the veteran of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially asked to submit any 
evidence in his possession that pertains to his claim 
including medical records, his own statements and buddy 
statements.

In the November 2006 VCAA letter, the veteran was 
specifically notified by the RO of the need to submit new and 
material evidence and was given pertinent notice describing 
what evidence was necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the RO's June 1995 denial.  No response 
was submitted by the veteran.  The veteran was also issued a 
SSOC in March 2007, which provided the reasons and bases for 
the denial of his claim.  Accordingly, further development 
along these lines is not required.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, VA medical records, and 
statements from the veteran in support of his claim. The 
Board finds that VA has satisfied its duty to notify and to 
assist.  A VA examination was performed in June 2001.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  New and Material

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a right ankle disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131  (West 2002).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2006).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 C.F.R. § 
3.303(d) (2006); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the older version of 
the law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
VA regulations have changed the criteria for reopening a 
claim, however, the new regulations are only applicable to 
claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for a right ankle disability in May 1999 and the 
previous criteria will be used.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for a chronic 
right ankle sprain in a June 1995 rating decision and 
notified the veteran of the decision that same month.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).

The basis for the June 1995 denial was that an in-service 
right ankle sprain was  temporary in nature and resolved with 
treatment.  No permanent residuals involving the right ankle 
sprain were shown on VA examination in 1994.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the June 1995 rating decision on 
the merits which is relevant to, and probative of, this 
matter under consideration. 

Pertinent evidence received since the June 1995 rating 
decision does not show any permanent residuals from an in-
service right ankle sprain.  VA examination report dated in 
July 1999 noted slight tenderness medially and laterally with 
both ankles below the malleoulus right and left.  No swelling 
noted.  No diagnosis given. 

VA examination report dated in June 2001 noted the veteran 
stated that his right ankle symptoms started about 1993 and 
1994 when he "rolled it."  The veteran then said that it 
became "okay."  The veteran now reported that his ankle is 
being rolled out again due to his right knee problems.  He 
complained of pain anteriorly and laterally.  

Evaluation noted no tenderness to palpation, no swelling, and 
capillary circulation was normal.  X-ray findings of the 
right ankle were normal.  No diagnosis given.  The physician 
commented that any right ankle condition is not secondary to 
right knee problems.  The physician was unaware of any 
orthopedic condition of the knees which would lead to 
complaints as he has of turning or twisting of the ankle on a 
consistent basis.  Thus, the right ankle was not due to or 
aggravated by his right knee disability. 

The veteran testified that his right ankle is unstable.  (T. 
7).  He stated that physicians have told him that he has a 
leg discrepancy due to his paratrooper in service and the 
marching with 50 pounds on his back.  (T. 8).   He performed 
at least 50 jumps in service.  (T. 8).  

A July 2001 VA podiatry evaluation noted a leg length 
discrepancy, right greater than left, secondary to back pain 
and repetitive jumping/ tibial varum.  The veteran was 
prescribed a right ankle brace for extra stability.  

An Electroymyleogram (EMG) consult report performed in 
October 2001 also noted a leg length discrepancy where the 
right leg was about a half inch short, which could easily be 
corrected by proper positioning.  The right leg appeared to 
be short probably due to the veteran's right hip stretching 
problem rather than anatomical shortening.  The shortening 
has caused back pain.  Neurological findings were negative 
for either leg.  There was no sensory deficit for either leg 
and range of motion was normal.  

A March 2002 VA clinical record noted that the veteran was 
given corrected orthotics for his gait problem.  The veteran 
was pleased with the fit and feel of the corrected orthotics.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2006. 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2006).

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 38 C.F.R. § 3.317(a).

However, the newly submitted evidence does not reflect that 
right ankle disorder was due to undiagnosed disability (it 
originated from a right ankle sprain) or that it is 
manifested to a degree of 10 percent currently and the 
provisions of 38 C.F.R. § 3.317(a) are not applicable.  

Upon review, there is no new evidence showing permanent 
residuals from the veteran's in-service right ankle sprain.  
In short, the evidence since the June 1995 rating decision 
fails to show a current right ankle disability.  The medical 
evidence does not show a linking between the veteran's right 
ankle tenderness found on evaluated in May 1999 and service 
or the right ankle sprain in service.  Any problems with the 
right ankle since service has not been attributable to a 
service-connected disability.  The record also shows a half 
inch leg discrepancy, corrected by orthotics.  The veteran 
asserts that the leg discrepancy is due to service.  
Regardless, it is not shown to be a residual of a right ankle 
sprain in service.  

Based upon the above, the evidence does not bear directly and 
substantially upon the specific matters under consideration, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, the 
evidence after the June 1995 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim.  
Accordingly, the benefit sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for right ankle disability; 
that benefit is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


